Citation Nr: 1104217	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-30 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2006 to August 
2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss.  A timely appeal was noted from that 
decision.


FINDING OF FACT

The competent medical evidence of record does not show that the 
Veteran has a hearing disability for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The Veteran was also notified of the 
way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claim.  The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection. 
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  

The Veteran asserts that he has bilateral hearing loss, which he 
has attributed to his service.  

The Veteran's service treatment records have been reviewed.  On 
entrance examination in November 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
10
LEFT
10
5
0
5
0

These findings do not reflect a hearing loss for VA compensation 
purposes.  38 C.F.R. § 3.385.  Audiograms conducted in May 2006 
and April 2007 also showed pure tone thresholds within normal 
limits.  

The Veteran was discharged in August 2007 after being declared 
physically unfit for service as a result of sleep apnea and 
asthma.  No mention was made during medical board proceedings of 
hearing loss.  On separation examination in May 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
15
10
LEFT
20
5
0
10
5

These findings do not show a hearing loss for VA compensation 
purposes.  38 C.F.R. § 3.385.   The Veteran also did not report 
symptoms of hearing loss on his May 2007 Report of Medical 
History.  

On VA general medical examination in January 2008, "grossly 
normal" hearing was noted.  During a VA audiological examination 
conducted that same month, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
15
10
5
10
10

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  This study does not show a hearing loss for 
VA compensation purposes, and hearing loss was not diagnosed.   
The examiner noted that the results "are consistent with normal 
hearing in both ears.  Word recognition scores were excellent 
bilaterally."     

As there is no evidence of auditory threshold of 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, no evidence of auditory threshold of 26 decibels or 
greater for at least three of the above frequencies, and no 
evidence of speech recognition scores of less than 94 percent 
using the Maryland CNC Test, the Veteran does not have hearing 
loss for VA compensation purposes; thus, service connection for 
hearing loss is not warranted.

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson, 581 F.3d 1313.  A layperson is competent to identify a 
medical condition where the condition may be diagnosed by its 
unique and readily identifiable features.  Barr, 21 Vet. App. at 
307.  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this capacity, the Veteran is not competent to diagnose 
hearing loss or determine that it had its onset in service.  
While he is competent to claim that he has hearing problems, a 
hearing loss for VA compensation purposes is defined by auditory 
thresholds exceeding certain levels at specified frequencies and 
requires audiometric testing for even trained audiologists to 
determine.  The Veteran's claim that he has a hearing loss for VA 
compensation purposes is of little probative consequence since he 
lacks the capacity to diagnose hearing loss.  This is not a 
disability that may be diagnosed by its unique and readily 
identifiable features and without specialized testing.   The 
Veteran's contentions that he has a hearing loss related to 
service are outweighed by the medical evidence which reflects 
that he does not have a hearing loss for VA compensation 
purposes.  

In the absence of a current diagnosis of hearing loss disability 
under 38 C.F.R. § 3.385, there is no valid claim of service 
connection.  See Brammer, supra.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).

As the preponderance of the evidence is against the Veteran's 
service connection claim for bilateral hearing loss, the 
reasonable doubt doctrine is not for application. See 38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to service connection for hearing loss is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


